Title: From James Madison to Thomas Munroe, [ca. 24 December 1821]
From: Madison, James
To: Munroe, Thomas


                
                    Dr Sir
                    [ca. 24] Decr 1821
                
                I have just recd. your letter of the 20th. and inclose a few lines, on the subject of it to our E. Exy. & M. Plenipo: at St. Petersburg. I am not sure that I could properly take the liberty of addressing them to the Emperor himself.
                I sincerely wish Sir that your son may find in the course he has chosen, all the success, which he enjoys in prospect: and that he may return with all the acquirements suited to gain him distinction in his own Country and gratify the feelings & expectations of his parents. Be pleased Sir to accept my esteem and my good wishes.
            